In the United States District Court
For the Middle District of North Carolina

 

Brian David Hill,
Petitioner/Defendant
Criminal Action No. 1:13-CR-435-1
Vv.
Civil Action No. 1:17-CV-1036
United States of America,

Respondent/Plaintiff

Neem Noe! Nee Nee Nee” ee” ee ee” ee Nee”

MOTION FOR SANCTIONS AND TO VACATE JUDGMENT IN
PLAINTIFEF’S/RESPONDENT’S FAVOR

MOTION AND BRIEF / MEMORANDUM OF LAW IN SUPPORT OF
REQUESTING THE HONORABLE COURT IN THIS CASE VACATE
FRAUDULENT BEGOTTEN JUDGMENT OR JUDGMENTS

NOTICE: Due to the Motion to “Disqualify/Recuse Judge — Document #195” in regards to the
Hon, Judge Thomas D. Schroeder, this motion should not be decided by that Judge but should be
tried by another Judge of the bench. Due to the facts and allegations inside of this motion, it
would be a conflict of interest for Judge Schroeder to render any decision on this motion.

Pursuant to the inherit power or implied power of the U.S. District Court (Courts §
18 - inherent or implied powers, Chambers v. NASCO, Inc., 501 U.S. 32, 44
(1991), Courts § 225.1; Equity § 47 - power to vacate fraudulent judgment) (See
Supplement 1, document printed from LexisNexis law library while at FCI-1
Butner in 2019), the Defendant/Petitioner Brian David Hill (“Brian D. Hill”,
“Hill”, “Brian”, “Defendant’”), proceeding Pro Se in this action, respectfully
requests that the Honorable U.S. District Court vacate a fraudulently begotten
judgment, the Document #122, filed: July 24, 2015, and the oral judgment on June

Case 1:13-cr-00435-TDS Document 199 Filed 10/04/19 Pane 1 of 26
30, 2015 finding the Defendant/Petitioner in violation of Supervised Release

conditions. On the basis of fraud upon the court, such judgment should be vacated.

The U.S. Probation Office in Greensboro (the petitioner for revocation) and
through the United States Attorney Office for the Middle District of North
Carolina had petitioned for revocation back in 2015 on a fraudulent basis and that

such a basis had lacked merit.

Because the Hon. Judge Schroeder had used this June 30, 2015 fraudulently
begotten judgment of violation in calculating a worse punishment of the
Defendant/Petitioner in a future revocation hearing, Defendant/Petitioner can no
longer stand by and allow the fraudulent begotten judgment of Document #122 and
is requesting that the fraud be addressed, vacated as a matter of right of the Court
through its inherit powers, and punish those who had engaged in the fraud against

the Court and sanction them for the fraud or frauds against Defendant/Petitioner.

Defendant/Petitioner would like to request sanctions against the
Government/Respondent/Plaintiff counsel Assistant U.S. Attorney (“AUSA”)
Anand Prakash Ramaswamy at the Greensboro NC Office, Lisa P. Palombo
(deputy Chief U.S. Probation Officer), and Edward R. Cameron (Supervisory U.S.
Probation Officer). The sanctions are on the basis of the fraud upon the court. The
fraud is the perjury of U.S. Probation Officer (““USPO”) Kristy L. Burton
(“Burton”) while testifying on the stand at the final revocation hearing of June 30,
2015 (See Transcript under Document #123). Also the false statements of USPO
Burton that ended up as statements carried under penalty of perjury as stated in the
Petition for revocation under Order for Warrant — Document #88, pushed by

Edward R. Cameron.

Case 1:13-cr-00435-TDS Document 199 Filed 10/04/19 Pane ? of 26
FACTS THAT REPRESENT THAT THE JUDGMENT ENTERED ON
JUNE 30, 2019, AND THE WRITTEN JUDGMENT OF DOCUMENT #122
WAS BASED UPON A FRAUD UPON THE COURT BY BOTH THE U.S.

PROBATION OFFICE AND THE UNITED STATES ATTORNEY

There is no basis to support the fact of judgment that “Defendant did make

threatening gestures toward the probation officer, Ms. Burton.”

First of all, Defendant/Petitioner had apologized for having an autistic meltdown.
Any behavioral expert would disagree with this analysis that an autistic meltdown
is the same as making a willful and knowing threatening gesture and is incorrect.

(See Exhibit 1, a report sourced from The Missouri Department of Mental Health).

This judgment criminalizes Autism Spectrum Disorder (“autism”) and treats an
autistic behavior the same as a willful criminal behavior of a person who does not
exhibit any neurological or mental defect. Brian’s autism is a neurological
disorder, an impairment of the brain. See Exhibit 2, “Autism Spectrum Disorder
Fact Sheet”; Prepared by: Office of Communications and Public Liaison, National
Institute of Neurological Disorders and Stroke, National Institutes of Health in
Bethesda, MD 20892.

From the record of that hearing on Page 26 of the transcript (Document #123)
counsel Renorda Pryor’s cross examination of witness Kristy L. Burton stated that
“he suffers from autism -- he has Autism Spectrum Disorder, and that there is
difficulty -- he has difficulty understanding other people in social interactions
which interferes with his ability to establish and maintain relationships. "Some
individuals with Autism Spectrum Disorders have histories of aggressive behavior,
particularly in situations where they are emotionally overwhelmed, feel threatened,

99

or do not have the language and social skills to respond more appropriately.

Case 1:13-cr-00435-TDS Document 199 Filed 10/04/19 Pane 3 of 26
USPO Burton’s response was “J read that statement, yes, but I don't feel that that's

a guideline as to how to deal with it.”

So the real truth of the matter was that USPO Burton was not trained in how to
deal with behaviors in Autism Spectrum Disorder, assuming that she is not lying
over that matter. She did not understand how Autism works and clearly did not
know how to properly supervise a criminal Defendant with Autism. This clearly
shows incompetence and possibly unethical misconduct and a deficiency in the
federal judicial system and its agencies. The need for judges and probation officers
to criminalize and punish those with autism and throwing those with Autism into
federal prisons without an understanding of how Autism works and what it is
about. Congress may need to mandate Autism training for Federal Probation
Officers and Federal Judges, or USPO Burton was making excuses for her
incompetence by insisting on violating and punishing Petitioner/Defendant for a

medical condition that he cannot help but having since his childhood.

Searching up the keywords “threat” or “threatening” inside of the Transcript
ordered by family, Defendant/Petitioner cannot find that USPO Burton ever
acknowledged orally or in writing of allegedly being threatened.

Defendant/Petitioner did not threaten to harm or kill USPO Burton. He was having
a meltdown which would calm down once it normally ran its course. The
meltdowns can be partially caused by overwhelming stress/anxiety caused from the
wrongful conviction of Brian David Hill and being deprived of justice by the
corrupt United States Attorney office who has been resisting Brian’s effort to
proving his actual innocence since he was originally charged. They violated Rule

3.8 and yet they never got in trouble and never faced consequences for their

Case 1:13-cr-00435-TDS Document 199 Filed 10/04/19 Pane 4 of 26
corrupt actions because of the CORRUPTION of the United States Department of
Justice (Justice Department, DOJ).

The frauds upon the court are simple, there was no mentioning of a “threat” or
“threatening gesture” against USPO Kristy L. Burton from Danville, Virginia,
except by the Hon. Judge Schroeder. That was an assumption and a conclusory
allegation against Brian by the Chief Judge Thomas D. Schroeder, and is not
grounded in fact. The fact that after Brian’s meltdown, he did apologize to his
Probation Officer and at least followed through with her conditions also proved
there was no intent under “mens rea” to threaten the USPO Burton over an autistic
meltdown caused by a neurological disorder. The “threat” fact cannot be
established without any testimony or clear and convincing evidence proving such.

An autistic meltdown is not evidence of an intentional threat.

Because the original judge had jumped to conclusions of a baseless claim of a
“threatening gesture” over Brian’s autism, it is not grounded in fact and is a fraud

upon the court. Has no basis in fact. It is an incorrect assumption.

Transcript cited from Page 30 of 84, Document #123:

Q Did you -- okay. I just want to make sure I understand
why you feel that he failed to follow your instruction. I
believe that you also said that you were in fear of your life

on that day?

A I felt unsafe.

Q You felt unsafe. Did he throw something at you?

A He did not throw anything at me, no.

Q Did he jump towards you?

A No.

Q Did he stand up and maybe, you know, bolt toward you and
do anything that could have been aggressive to make you feel
that he was going strike you in any kind of way?

A He did not come towards me, no.

Case 1:13-cr-00435-TDS Document 199 Filed 10/04/19 Pane 5 of 26
Q Okay. And you're saying that you felt unsafe or -- unsafe
that day because he called you a jerk?
A No, that's not what I am saying.

If her life was really in danger at all, she would have called the police instead of
walking away. She blew his autistic meltdown out of proportion and exaggerated
the situation in her benefit to protect herself from having to have been found to
being incompetent and not able to do her job properly without the training needed
to handle an autistic client. As for example, USPO Jason McMurray handles
Brian’s autism and other disabilities differently than with Kristy Burton, and tries
to work with Brian and his family in making sure that he understands the
compliance with Supervised Release conditions. Jason McMurray had been treated
with respect and there had been no issues other than the infraction over the matter
of Brian’s actual innocence statements to the treatment provider and the technical
state law violation that is still in the appeal process. USPO McMurray conducts his

supervision in a respectful, understanding, and compassionate manner.

The perjury of Kristy L. Burton, especially when it was three times, shows that the
witness may not have even been credible. It establishes that if two or three lies can
be told under oath, then what truths did Kristy L. Burton tell the court? Was there

any merit at all for the revocation hearing to even come to a judgment of violation

at all?

Read Declaration — Document #137, Memorandum — Document #145 (refer to
all issues involving Kristy L. Burton perjury), and Document #145-1, Filed
03/07/18 Pages 32 to 76.

The fact that USPO Burton would openly make false claims on the stand during

the hearing on June 30, 2015, is clearly an example of fraud upon the court. The

Case 1:13-cr-00435-TDS Document 199 Filed 10/04/19 Pane 6 of 26
only witness of AUSA Anand Prakash Ramaswamy had gone and lied multiple
times under oath. Yet she would lie enough to be taken on the record as a credible
witness when she clearly demonstrated that she was incompetent and had felt or
acted childish and had felt disrespected by Brian’s words of “jerk” and “asshole”
and may had decided to make up that she had felt unsafe, and then the judge had
been deceived to believe that Brian had made threatening gestures towards his
Probation Officer. That is not true and needs to be corrected on the record,

respectfully.

There is a difference between a regular Probationer making threatening gestures
towards an officer out of a disagreement and a Probationer that has had an autistic
meltdown out of fear and anxiety. A panic attack is not threatening a Probation
Officer? Being given immediate demands and then the Probationer with autism
being subject to quick radical change causing him to sit on the chair and have a
meltdown is not any intent to threaten the Probation Officer. It is entirely not
factual at all to make assumptions about the “threatening gesture” conduct when
autistic people are known not to socialize properly in society and may not make the
appropriate gestures. There is intent when being accused of a crime or misconduct.
Brian had no intent to threaten USPO Burton, and Brian has long-term or
permanent medical conditions that exacerbate these issues. There is no reason at all
to find that Brian was in any way, shape, or form, threatened his Probation Officer

and is a fraud upon the court by the Government and its witness Kristy L. Burton.

When witnesses lie on the stand multiple times, they have no credibility in a court
of law. In-fact the Defendant/Petitioner has the right to argue to this Court that the
Government’s entire position may lack merit “[r]egardless of the relevance of these

[fraudulent] materials to the substantive legal issue in the case,” this is enough to

Case 1:13-cr-00435-TDS Document 199 Filed 10/04/19 Pane 7 of 26
“completely taint [the party’s] entire litigation strategy from the date on which the

abuse actually began”’).

“if you catch the other side engaged in falsification, you can use it to argue that its

entire position lacks merit.”

See Supplement 2, “Responding to Falsification of Evidence” By Jonathan K.
Tycko.

The facts is that Kristy L. Burton was behaving childishly and was incompetent,
and she had attempted to cover up her incompetence by lying on the stand and

lying as to the real reason why Brian had an autistic meltdown.

The “Petition for Warrant or Summons for Offender under Supervision” Document
#88 had fraudulently asserted that the entire issue of what led to Brian supposedly
becoming unhinged was over the Clerk’s office directing him to cease texting the
court officials and that he did not comply, and that when USPO Burton supposedly
lectured Brian about ceasing that behavior he became visibly upset. All of that was
a distortion of the facts of what had really happened. Brian was upset because he
was told that he could not text his lawyer or anybody, and this was demanded
without a court order stating that Brian was not allowed to text message.
Communication is important to somebody with Autism Spectrum Disorder because
they already have a deficiency in being able to socialize properly. What USPO
Burton had attempted to do is similar to throwing a prisoner in solitary
confinement, the same conditions of being excommunicated from the flock,
excommunicated and separated from society. To tell somebody not to text message
anybody anymore all for making the mistake of wrongfully texting the court, is a
form of cruel and unusual punishment to somebody with Autism. Imagine you

make a little mistake and you’re thrown in solitary confinement and not be able to

Case 1:13-cr-00435-TDS Document 199 Filed 10/04/19 Pane 8 of 26
socialize with others, some are driven insane, some eat feces/poo-poo and smear it
all over the walls, some strip naked and yell or act crazy. It is like telling a
mentally deficient person that he will not be allowed to socialize with anybody
anymore and be treated the same as solitary confinement with the sole purpose of
blocking the person from communication with others in society. The opposite of

rehabilitation.

The purpose of the U.S. Probation Act of 1925, was meant to be rehabilitative to
those released from prison. The purpose was to ensure that people live productive
and good social lives, a life away from crime. USPO Burton was ordering that an
already mentally deficient autistic person be further barred from the world of
communication without setting a new condition and without allowing Brian to
have a lawyer present to challenge such order, and then when USPO Burton
demanded that Brian not be allowed to even text his lawyer, that could be
construed as interfering with Brian’s legal and constitutional right to effective
assistance of counsel in the Sixth Amendment of the U.S. Constitution further
adding constitutional deprivations to what Brian had already suffered throughout
this case under severe structural defects of a Constitutional nature. The original law
on Federal Probation should not be twisted and misinterpreted to become a prison
without bars, a cheaper way to imprison somebody while calling it “Supervised
Release” or “Probation” but is really a tool to instill control and fear upon the
Probationer, fear that any little issue or screw-up can lead to a severe prison
sentence or repercussions. Some may be deserved and some may not. Depends on

circumstances and facts.

Brian did try to comply despite his Autistic meltdown. There is no intent to
threaten his Probation Officer back in 2015, and she clearly lied to cover up her
incompetency. She was clearly not equipped to handle Autistic behaviors and she

9

Case 1:13-cr-00435-TDS Document 199 Filed 10/04/19 Pane 9 of 26
should have petitioned her boss to have a new Probation Officer assigned to
Brian’s case to supervise him (like Jason McMurray who has been supervising
Brian without any personal issues for years, no conflicts of interest). Whatever her
issue was, she clearly should not have lied three times under oath. That is perjury
in violation of 18 U.S. Code § 1621. She was never arrested and indicted for her
proven perjury. That problem comes from AUSA Anand Prakash Ramaswamy
who was warned of her perjury and yet did nothing about it. He was warned a
second time about her proven perjury and his response was filing a motion for pre-
filing injunction to shut Brian up and aid to bar him from proving his innocence,
another form of attempted excommunication or blockade from being able to
express any legal issues or concerns involving the case while U.S. Probation Office
in the future can try attempting to revoke his Supervised Release over and over

again on any little allegation of “non-compliance”.

Another fraud upon the court was that Document #88 stated and I quote that
“USPO Burton and Mr. Hill continued to discuss his issue with sending documents
to the Court’. That never even happened. Brian, Roberta Hill, Stella Forinash, and
Kenneth Forinash all knew that the issue had nothing to do with the issue of
“sending documents to the court? which is his legal right when filing them
properly through the postal service or hand delivery. The claims made under

Document #88 had false statements and that itself is a fraud upon the court.

The fraud upon the court by the U.S. Probation Office is the statement in
Document #88 giving the Court the impression that Brian was barred from any
means of being allowed to file which would include but not limited to mailing
documents to the Court and did not comply. That is a load of garbage and is a

fraud upon the court.

10

Case 1:13-cr-00435-TDS Document 199 Filed 10/04/19 Pane 10 of 26
Document #88: “According to information provided by USPO Burton, on April 28,
2015, she visited Mr. Hill’s residence to address his sending numerous documents
to the Court to be filed in his case. The U.S. District Court Clerk’s Office had
directed Mr. Hill to cease this behavior, however, he had not complied. When
USPO Burton attempted to address this issue with Mr. Hill, he became visibly
upset. He began wringing his hands together and shaking his head. After USPO
Burton instructed Mr. Hill to stop sending documents to the Court, he hit a plate
off of a table beside a couch sending it to the floor.”

That is a distortion of the facts and differs from the facts on the record.

See Letter — Document #78: “Letter to BRIAN DAVID HILL regarding proper
filing of court documents. (Daniel, J) (Entered: 04/24/2015)”

Stated on record that “Please be advised that pursuant to the Court’s
Administrative and Policies Procedures, litigants not represented by counsel for a
particular matter shall file pleadings on paper. In the future, please submit any
documents you wish to have filed via hand delivery or by the U.S. Postal mail
addressed to the Clerk of Court at 324 West Market Street, Greensboro, North
Carolina 27401-2544,”

“After USPO Burton instructed Mr. Hill to stop sending documents to the Court, he
hit a plate off of a table beside a couch sending it to the floor.”

That statement is another fraud upon the court. The truth was brought out that it
was over the issue of text messaging then Kristy L. Burton knew she had gone too
far and covered up her original instruction that she verbally ordered Brian David
Hill not to text message his lawyer, not to text message his friends or family, and

that he couldn’t text message anybody. This fraud upon the court is perjury and all

11

Case 1:13-cr-004325-TDS Document 199 Filed 10/04/19 Pane 11 of 26
perjury statements by both Kristy L. Burton and her mirrored perjury to Edward R.
Cameron who submitted the “Petition for Warrant” with false information and
twisting the story to hide her incompetence, all of them need to face a reprimand

for violation of United States criminal code.

That very letter from the Clerk’s office had stated that Brian David Hill can still
send documents to the court as long as it is properly filed by mailing or hand
delivery. Document #88 made it sound as though Brian was getting upset with
USPO Kristy L. Burton because she and the Clerk directed Brian not to file any
documents at all with the Court (without a restriction order on filing, no filing

injunctions at the time). That is the opposite of the facts in this case.

In fact Supervisory U.S. Probation Officer Edward R. Cameron was faxed one or
more documents concerning the lies of Kristy L. Burton but were ignored. Edward
Cameron was okay with lies and fraudulent information being typed up in
government documents for the record at the U.S. Probation Office in Greensboro,
NC. That may also violate the Obstruction of Justice federal law. At the Court’s
request, Brian is ready to expand the record by showing the extrinsic evidence of
the fact that Edward Cameron was okay with the fraud upon the Court and okay
with the perjury. That in itself is extrinsic evidence that Edward R. Cameron was
informed of the fraud upon the court and permitted it. He should be held

accountable too for this blatant abuse of supervisory power.

Even Renorda Pryor had conclusively by circumstance jumped on the fraud upon
the court and went along with it by stating “The only -- I think the only issue, as

you heard on the stand from his mom, is that I explained to him he can't send any

 

more letters to the Court, that he needs to use his attorney on that basis”

12

Case 1:13-cr-00435-TDS Document 199 Filed 10/04/19 Pane 12 of 26
That is a lie too that Attorney Renorda Pryor had reiterated. She basically went
along with depriving Brian of his due process rights. Only a private attorney or Pro
Se filer is able to file a 2255 Motion. If a private attorney does not want to file a
2255 Motion without charging a pile of money, then Brian’s only option was filing

Pro Se such as Document #125 and Document #128.

However Renorda also brought up truths that had needed to be reiterated, such as
“And when he did have the opportunity to calm down, he understood -- not only
did he write it to the Court to apologize to Officer Burton, he also apologized to
her by fax, I believe, as well as by phone.”

That shows that Brian’s autistic meltdown was not intentional but was a behavioral
meltdown that is difficult to control once an emotional meltdown begins. Kristy L.
Burton never said Brian made “threatening gestures” towards her. Brian stayed on
the chair the whole time. Brian apologizing shows no intent of threat and no intent

on non-compliance.

Another issue was that “he missed one only because of transportation matters, but
he's made every appointment.” So Brian had a lawful excuse why he had missed an

appointment at Piedmont Community Services.

It is erroneous that Judge Shroeder stated that “/ am going to find that the
Defendant did make threatening gestures toward the probation officer, Ms. Burton.
Now, there may be reasons that explain all of this, but the probation officers have
to be able to meet with their clients, with the defendants, and be able to enforce the
conditions of supervised release”. Brian apologizing after having an autistic
behavioral meltdown should have been sufficient for USPO Burton to continue

visiting Brian. If she did not want to handle supervising somebody with autism,

13

Case 1:13-cr-004325-TDS Document 199 Filed 10/04/19 Pane 13 of 26
then she should have requested that another supervising officer conduct
supervision of Brian Hill. Jason McMurray has had no issues with Brian telling his
sex offender treatment provider that he is innocent and was wrongfully convicted
due to ineffective counsel. Brian has every constitutional right to prove his actual
innocence and should not be punished by the court for that. USPO Jason
McMurray has handled the supervision a whole lot better than Kristy L. Burton.
Her attitude and lies makes it quite clear that she disliked Brian and wanted to
make his life a living hell to make an example out of him. USPO McMurray does
not try to make Brian’s life a living hell and enforces only the conditions he is
required to enforce but respects Brian’s right and ability to file a 2255 Motion and
asking the Court to acknowledge his actual innocence. It is clear that Kristy L.
Burton was incompetent and had made errors on her profession, unprofessional

errors and misconduct, and that should have been noted on the record in this case.

Judge Schroeder’s comment on “Ms. Burton is credible” is a fraud upon the court.
Her multiple false statements on the stand under oath should subject Schroeder’s
factual finding that “Ms. Burton is credible” to collateral attack on the basis that
she was not a credible witness, was incompetent and had attempted to hide her

unprofessional misconduct by telling lies. That is not a correct statement of fact.

Judge Schroeder also put another controversial statement stating that “J am not
going to tolerate that kind of conduct. The probation officers don't deserve to be

treated like that, and they can't work with the defendants who treat them like that.”

Judge Schroeder didn’t make that kind of comment on the September 12, 2019
final revocation hearing. Once the transcript comes out, it proves that U.S.
Probation Officer Jason McMurray from Roanoke, Virginia wasn’t given the same

respect as with Kristy L. Burton. Judge Schroeder makes assumptions and gives

14

Case 1:13-cr-00435-TDS Document 199 Filed 10/04/19 Pane 14 of 26
respect to those who testify against Brian and in favor of the Government. All
totally one-sided. These issues of fraud, error, and assumptions, is exactly why
Brian had filed the motion to “Disqualify/Recuse Judge — Document #195”. It is
clear that respect is shown to one officer over another. Assumptions were made
and asserted as factual findings. It is an error of law. Kristy L. Burton was treated

more respectfully by Judge Thomas D. Schroeder than Jason McMurray.

Judge Schroeder again asserts another false fact by stating “Now, I credit Ms.
Burton when she says she felt threatened enough that she was going to leave.” She
never said she had felt threatened and the words “threat” searched on the
Transcript only reveals that Renorda Pryor had argued that Brian had felt
threatened.

Page 26, Document #123: “Some individuals with Autism Spectrum Disorders have
histories of aggressive behavior, particularly in situations where they are
emotionally overwhelmed, feel threatened, or do not have the language and social

skills to respond more appropriately.”

So the “threat conduct” was that if Brian was feeling “threatened” or emotionally

overwhelmed (stressed, anxiety, thoughts of suicide) then it can trigger a meltdown
or even self-harm. Kristy L. Burton never said she had felt threatened, never stated
that Brian had threatened her. It is an error and a fraud upon the court. It is an error

of the record regarding the facts in this case.

“Okay. And based on your reading of the PSR, did you notice that it also stated
that any time that there is an emotionally overwhelming situation or when Mr. Hill

has felt --feel any threat -- threatened or anything like that, that he does tend to

15

Case 1:13-cr-00435-TDS Document 199 Filed 10/04/19 Pane 15 of 26
have some aggressive behavior and not only him, but others in his type of -- that

has the type of autism that he has also also has those type of things as well?”

Again the only “feeling” of being “threatened” is in regards to Brian David Hill
and not uttered by Kristy L. Burton and is not in regards to Kristy L. Burton.

Making facts based on raw assumptions instead of affidavits, testimony, expert
witnesses, and other tangible credible evidence is in itself is false facts perpetuated

on court record and is a fraud upon the court.

ANALYSIS OF THE CASE LAW INVOLVING FRAUD UPON THE
COURT

Various specific types of falsification violate federal criminal laws. See, e.g., 18
U.S.C. § 1621 (perjury punishable by up to five years’ imprisonment); 18 U.S.
Code § 1622 (subornation of perjury punishable up to five years’ imprisonment);
18 U.S.C. § 1519 (knowing falsification or destruction of documents or other
tangible objects punishable by up to 20 years’ imprisonment); 18 U.S.C. § 1520
(destruction of certain corporate audit records punishable by up to 10 years of
imprisonment). And knowing destruction or falsification of documents in an
attempt to influence the outcome of a judicial proceeding also violates the general
“obstruction of justice” law. 18 U.S.C. § 1503. See, e.g., U.S. v. Craft, 105 F.3d
1123, 1128 (6th Cir. 1997) (“Acts that distort the evidence to be presented or
otherwise impede the administration of justice are violations of 18 U.S.C. § 1503.
The act of altering or fabricating documents used or to be used in a judicial
proceeding would fall within the obstruction of justice statute if the intent is to

deceive the court.”). All states have similar laws.

16

Case 1:13-cr-00435-TDS Document 199 Filed 10/04/19 Pane 16 of 26
Citing: 501 U.S. 32, 44 (1991), G. RUSSELL CHAMBERS vs. NASCO, INC.,
501 US 32, 115 L Ed 2d 27, 111 S Ct 2123, reh den 501 US 1269, 115 L Ed 2d,
1097, 112 S Ct 12, [No. 90-256], Argued February 27, 1991., Decided June 6,
1991,

“501 U.S. at 56-57; see also Synanon Found., Inc. v. Bernstein, 517 A.2d 28,
43(D.C. 1986) (once a party embarks on a “pattern of fraud,” and “[rJegardless of
the relevance of these [fraudulent] materials to the substantive legal issue in the
case,” this is enough to “completely taint [the party’s] entire litigation strategy

from the date on which the abuse actually began”).”

The perjury of Kristy L. Burton and the subornation of perjury by Anand Prakash
Ramaswamy shows that they are willing to deceive the Court in an attempt to
punish and revoke the Supervised Release of Defendant/Petitioner and be able to
use that violation as leverage to push for the maximum imprisonment if the
Defendant/Petitioner is ever accused of another violation of Supervised Release
condition. AUSA Ramaswamy is willing to do whatever it takes to win every case,
whether it is by persuading every criminal defendant to accept a plea agreement
and accepting the basis of questionable evidence submitted to the Grand Jury, or
even by twisting the facts and/or distorting the truth and/or outright lying. He

continues to ignore N.C. State Bar Rule 3.8.

There is no established fact that Brian’s autistic meltdown can be construed as to
being a willful and intent of a threatening gesture against Brian’s Probation Officer
when the truth is that Kristy L. Burton had perjured herself to protect herself from
appearing incompetent and ignorant in any kind of training to be able to deal with
an autistic probationer. It is not Brian’s fault, but it is the Probation Officer’s fault

for lack of training on Autism, Congresses lack of legal statutory authority to

17

Case 1:13-cr-00435-TDS Document 199 Filed 10/04/19 Pane 17 of 26
mandate that the U.S. Probation Office receive autism training, and the lack of the
Government’s ability to understand Autism to the extent where situations can be
handled better or differently. It is not Brian who failed the Probation Office back in
2015, but the Probation Office who had failed Brian.

The Court has the authority to reverse the judgments that are based upon frauds
upon the court. Fact frauds, testimony frauds (perjury, lying, false statements) and
document frauds such as submitting any official government or court documents

with false information. It must be corrected to protect the integrity of the judiciary.

See Breezevale Ltd. v. Dickinson, 879 A.2d 957, 964 (D.C. 2005)(affirming
sanction of dismissal where top executives of plaintiff company engaged in scheme
to forge documents and subsequently denied the forgery in pleadings and sworn
testimony); Synanon Found., Inc. v. Bernstein, 503 A.2d 1254, 1263 (D.C.
1986)(affirming sanction of dismissal where plaintiff, inter alia, destroyed
audiotapes and made false statements to the court “that no responsive documents
could be found” in order “to deceive the court, and to improperly influence the
court in its decision on the defendants’ motions to compel, with the ultimate aim of
preventing the judicial process from operating in an impartial fashion”); Cox v.
Burke, 706 So. 2d 43 (Fla. Dist. Ct. App. 1998) (affirming sanction of dismissal
where plaintiff gave false answers to interrogatories and deceptive deposition
testimony); Pope v. Fed. Express Corp., 974 F.2d982, 984 (8th Cir. 1992)
(affirming sanction of dismissal for plaintiffs forgery of, and reliance on, a single
document); Aoude v. Mobil Oil Corp., 892 F.2d 1115 (1st Cir.1989) (affirming
dismissal where plaintiff concocted a single document); Tramel v. Bass, 672 So. 2d
78, 82 (Fla. Dist. Ct. App.1996) (affirming default judgment against defendant

who excised damaging six-second portion of videotape before producing it during
discovery).

18

Case 1:13-cr-00435-TDS Document 199 Filed 10/04/19 Pane 18 of 26
A court also may impose additional monetary sanctions—in the form of fines or
punitive damages—above and beyond the specific amount of the innocent party’s

fees and expenses.

Jemison v. Nat’! Baptist Convention, 720 A.2d 275, 285 (D.C. 1998) (punitive

damages may be imposed if court finds that bad faith litigator acted with malice).

AUSA Ramaswamy did not want to address or refused to address the substantial
evidential issues of Kristy L. Burton committing perjury but instead moved to
suppress Defendant’s/Petitioner’s right to file pleadings with the pre-filing

injunction motion.

Again citing: Declaration — Document #137, Memorandum — Document #145
(refer to all issues involving Kristy L. Burton perjury), and Document #145-1,
Filed 03/07/18 Pages 32 to 76.

Ramaswamy had refused to address the allegations themselves of the perjury and
did not want to correct the falsehoods but instead had pushed for a pre-filing
injunction to prevent Brian from further exposing his misconduct (Documents
#148 and #149). That makes Ramaswamy liable for subornation of perjury under
18 U.S. Code § 1622 (subornation of perjury punishable up to five years’
imprisonment), the fact that he is okay with the very perjury he was made aware
of. So AUSA Ramaswamy may had decided to commit one or more violations of
United States law in order to deceive the Court into violating Brian’s Supervised

Release conditions.

It doesn’t matter what the “relevance of these [fraudulent] materials to the
substantive legal issue in the case” are because the Plaintiff/Respondent had

allowed these lies to be used and abused on court record in order to make Brian’s

19

Case 1:13-cr-00435-TDS Document 199 Filed 10/04/19 Pane 19 of 26
probation at higher risk of a higher prison sentence if the Defendant/Petitioner is
ever accused of a violation in the future (including technical violations in nature),
The lies should have been corrected after Ramaswamy and the Court was made
aware of the lies of Kristy L. Burton, U.S. Probation Officer of the U.S. Probation
Office in Danville, Virginia. Because they were not corrected after being
conducted over the substantive issue, but instead had pushed for a pre-filing
injunction last year, shows a malicious prosecutor’s intent upon wrongfully

incarcerating Defendant/Petitioner, evidence and witnesses don’t even matter.

More frauds upon the court will be brought up from the September 12, 2019 final
revocation hearing after receipt of the Transcript. Defendant/Petitioner shall push
for vacating that Judgment at a later time, and will also push for default judgment
of the 2255 Motion on the ground of actual innocence as a matter of law or matter
of constitutional right and based upon the Government’s repeated pattern of frauds
upon the court. The 2255 statutory filing deadlines do not block a
Defendant’s/Petitioner’s ability to petition a court to vacate a fraudulent begotten
Judgment. A Judgment is not subject to finality where there is any evidence of a

fraud upon the court that led to such judgment.

Defendant asks that the Honorable Court consider vacating the fraud
begotten oral judgment of June 30, 2015, and vacating the fraud begotten written
judgment under Document #122, filed: Jul 24, 2015, "ORDER Supervised Release
Violation Hearing signed by JUDGE THOMAS D. SCHROEDER on 7/23/2015.
Defendant's supervised release is not revoked and the Defendant is to remain on
supervised release. The Defendant shall participate in a cognitive behavioral
treatment program and location monitoring home detention program as set out
herein. All other terms and conditions of supervised release as previously imposed

remain in full force and effect in case as to BRIAN DAVID HILL (1). (Daniel, J)".
20

Case 1:123-cr-00435-TDS Document 199 Filed 10/04/19 Pane 20 of 26
WHEREFORE, Brian prays for relief that the fraudulent begotten Judgments
concerning the Supervised Release Violation of 2015 be vacated or set aside, and
be stricken from the record unless such evidence must remain on the record to
further prove a repeated pattern of fraud upon the court by the Government for the

2255 case when Brian pushes for default judgment.

WHEREFORE, Brian prays that any judgments adverse to
Defendant/Petitioner and favorable to the Government in the future that had cited
the violation charge from 2015 to also be modified, corrected, or reconsidered to
address the frauds upon the court and not use them against Defendant/Petitioner

who is a victim of such frauds by the adversary.

The sanctions Defendant/Petitioner are requesting are as followers:

WHEREFORE, Defendant/Petitioner prays that the Court vacate and reverse

the fraudulent begotten judgment entered under Document #122;

WHEREFORE, Defendant/Petitioner prays that the Court consider
reversing, vacating, nullifying, setting aside, or even striking any other Judgments
in favor of the United States of America (Respondent/Plaintiff) when they had

used any frauds upon the court to obtain favorable judgment;

WHEREORE, Defendant/Petitioner prays that he be reimbursed for any or
all legal expenses that was necessary to defend against such frauds and the
expenses can be simple things such as postage for legal mailings and paper and
printer ink and/or any other resources necessary, and be reimbursed for any

emotional damages caused by the adverse party.

21

Case 1:13-cr-00435-TDS Document 199 Filed 10/04/19 Pane ?1 of 26
WHEREORE, Defendant/Petitioner prays that the Court hold Lisa P.
Palombo (deputy Chief U.S. Probation Office), and Edward R. Cameron
(Supervisory U.S. Probation Officer) accountable for perjury (or subornation of
perjury), unethical or unprofessional misconduct, and fraud or frauds being pushed

through the Petition for revocation under Document #88.

WHEREFORE, Defendant/Petitioner prays that Kristy L. Burton be charged
with perjury and that the judge recommend that she be charged with perjury.

WHEREFORE, Defendant/Petitioner prays that the Court sanction AUSA

Ramaswamy for misconduct including violation of state bar Rule 3.8.

WHEREFORE, Brian prays that he receives any other relief that the Court

deems as necessary and proper.
Attached evidence

Supplement 1; Document printed from LexisNexis law library while at FCI-1

Butner in 2019, in regards to the inherit powers of the Court and the issues of fraud

upon the court. Total of 4 pages.

Supplement 2: “Responding to Falsification of Evidence” By Jonathan K. Tycko.
Research article by a lawyer in regards to the issues of perjury, falsification of

evidence, destruction of evidence, and fraud upon the court by a party in a case.

Total of 5 pages.
Total is 11 pages of attachment including Supplement marker pages.

Declaration of Brian David Hill on attached evidence

I, Brian David Hill, declare pursuant to Title 28 U.S.C. § 1746 and subject to the
penalties of perjury, that the following is true and correct:

22

Case 1:13-cr-00435-TDS Document 199 Filed 10/04/19 Pane 22 of 26
1. Attached hereto as Exhibit 1, is a true and correct photocopy of a report
titled “Autism Spectrum Disorders” sourced from The Missouri Department
of Mental Health. Total of 38 pages.

2. Attached hereto as Exhibit 2, is a true and correct photocopy of a printout of
“Autism Spectrum Disorder Fact Sheet”; Prepared by: Office of
Communications and Public Liaison, National Institute of Neurological
Disorders and Stroke, National Institutes of Health in Bethesda, MD 20892.
“All NINDS-prepared information is in the public domain and may be freely
copied. Credit to the NINDS or the NIH is appreciated.” This did not come
from Wikipedia. Total of 9 pages.

Total is 49 pages of attachment including Exhibit marker pages.
I declare under penalty of perjury that the foregoing is true and correct.
Executed on October 2, 2019.
Respectfully submitted,

ill

Signed

Brian D. Hill (Pro Se)

310 Forest Street, Apartment 1
Martinsville, Virginia 24112
Phone #: (276) 790-3505

 

Former U.S.W.G.O. Alternative News reporter

I stand with QANON/Donald-Trump — Drain the Swamp

I ask Qanon and Donald John Trump for Assistance (S.O.S.)
Make America Great Again

23

Case 1:13-cr-00435-TDS Document 199 Filed 10/04/19 Pane 223 of 26
Respectfully filed with the Court, this the 2nd day of October, 2019.

New World Oder Checlfnate Respectfully submitted,
Ramaswamy - Checlinate | rian V
(2 Wi We O1W GA Brian D. Hill er So)

310 Forest Street, Apartment 1
ban The D100 Martinsville, Virginia 24112
Phone #: (276) 790-3505

 

Former U.S.W.G.O. Alternative News reporter

I stand with QANON/Donald-Trump — Drain the Swamp

I ask Qanon and Donald John Trump for Assistance (S.O.S.)
Make America Great Again

Petitioner also requests with the Court that a copy of this pleading be served upon
the Government as stated in 28 U.S.C. § 1915(d), that “The officers of the court
shall issue and serve all process, and preform all duties in such cases. Witnesses

shall attend as in other cases, and the same remedies shall be available as are
provided for by law in other cases”. Petitioner requests that copies be served with
the U.S. Attorney office of Greensboro, NC via CM/ECF Notice of Electronic
Filing ("NEE") email, by facsimile if the Government consents, or upon U.S. Mail.
Thank You!

 

CERTIFICATE OF SERVICE

24

Case 1:13-cr-00435-TDS Document 199 Filed 10/04/19 Pane 24 of 26
Petitioner hereby certifies that on October 2, 2019, service was made by mailing
the original of the foregoing:

“MOTION FOR SANCTIONS AND TO VACATE JUDGMENT IN
PLAINTIFF’S/RESPONDENT’S FAVOR -- MOTION AND BRIEF /
MEMORANDUM OF LAW IN SUPPORT OF REQUESTING THE
HONORABLE COURT IN THIS CASE VACATE FRAUDULENT BEGOTTEN
JUDGMENT OR JUDGMENTS”

by deposit in the United States Post Office, in an envelope (certified mail), Postage
prepaid, on October 2, 2019 addressed to the Clerk of the Court in the U.S. District
Court, for the Middle District of North Carolina, 324 West Market Street,
Greensboro, NC 27401.

Then pursuant to 28 U.S.C. §1915(d), Petitioner requests that the Clerk of the
Court move to electronically file the foregoing using the CMIECF system which
will send notification of such filing to the following parties to be served in this
action:

 

Anand Prakash Ramaswamy Angela Hewlett Miller

U.S. Attorney Office U.S. Attorney Office

Civil Case # 1:17 -cv-1036 Civil Case # 1: 17 -cv-1036

101 South Edgeworth Street, 4th 101 South Edgeworth Street, 4th
Floor, Greensboro, NC 27401 Floor, Greensboro, NC 27401
Anand.Ramaswamy(@usdoj.gov angela.miller@usdoj.gov

 

JOHN M,. ALSUP

U.S. Attorney Office

101 South Edgeworth Street, 4th
Floor, Greensboro, NC 27401
john.alsup@usdoj.gov

 

 

 

 

This is pursuant to Petitioner's "In forma Pauperis" ("IFP") status, 28 U.S.C.
§1915(d) that "The officers of the court shall issue and serve all process, and
perform all duties in such cases ... "the Clerk shall serve process via CM/ECF to
serve process with all parties.

 

 

 

 

 

Respectfully submitted,
Date of signing: : ‘ | /
abber 22019 | Boag Pf
: i

25

Case 1:13-cr-00435-TDS Document 199 Filed 10/04/19 Pangne 25 of 26
 

 

 

Ober 2, 2013

 

Brian D. Hill (Pro Se)

310 Forest Street, Apartment 1
Martinsville, Virginia 24112
Phone #: (276) 790-3505

 

I stand with QANON/Donald-Trump — Drain
the Swamp

I ask Qanon and Donald John Trump for
Assistance (S.O.8.)

Make America Great Again

 

 

I ask Department of Defense (“DOD”) military Constitutional oath keepers,
alliance, Qanon for help in protecting me from corruption and criminal behavior of

Government.

Certified Mail tracking no: 7015-0640-0006-0646-2519

Friend’s justice site: JusticeForUS WGO.wordpress.com

Np New World (roer |
No Dil berger Nelo:

26

Case 1:13-cr-004325-TDS Document 199 Filed 10/04/19 Pane 26 of 26
